J-A18002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 KESHAWN CURTIS MCLAURIN                    :
                                            :
                    Appellant               :   No. 703 WDA 2018

          Appeal from the Judgment of Sentence March 20, 2018
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-CR-0001498-2016

BEFORE: BOWES, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                          FILED OCTOBER 29, 2019

      Keshawn Curtis McLaurin appeals from the imposition of life without the

possibility of parole sentence after a jury convicted him of first-degree murder

and related charges. We affirm.

      The pertinent facts underlying Appellant’s conviction were aptly

summarized by the trial court as follows:

      On the evening of July 24, 2015, a flash crowd of [fifty] to 100
      people attended a party at 230 West 29th Street in the City of Erie.
      A host of the partygoers had earlier attended a popular charity
      football game. As the crowd grew, the party spread from inside
      the apartment at 230 West 29th Street (hereinafter “party house”)
      to outside, along West 29th Street and its adjoining street, Summit
      Street.

      Appellant drove his Ford Explorer SUV to the scene of the party.
      He drove along West 29th Street, turned right and proceeded down
      Summit Street. As Appellant’s SUV rounded the corner onto
      Summit Street, gun shots were heard and seen coming from both
      sides of the vehicle. Bystanders on both sides of Summit Street
      were shot: Shakur Franklin was on the east side of Summit Street
      when a .38 caliber shot to his head killed him. Shaquan Evans
J-A18002-19


     was also on the east side of Summit Street when he was shot in
     the leg. Across the street, Jaylin Lee, Simmeal Wofford and
     Quaylen McClendon were shot as Appellant’s SUV advanced down
     Summit Street. In addition, a parked car and several homes along
     Summit Street were struck by bullets coming from Appellant’s
     SUV.

     At the end of Summit Street, which is one block long, Appellant
     turned his SUV right onto Myrtle Street. While speeding from the
     scene of the shootings, Appellant lost control of his vehicle and
     crashed it into a telephone pole. His vehicle came to rest on its
     driver’s side in the middle of Myrtle Street, less than two blocks
     away from the crime scene. Appellant and two other males were
     seen crawling out of Appellant’s SUV through the passenger side
     window and running in the opposite direction of the party.
     Appellant was seen fleeing on foot.

     In a statement to the police, Appellant admitted owning the
     wrecked SUV, which was registered in his name. Appellant stated
     he was driving the SUV when the shootings occurred. He also
     admitted that all of the items within his SUV belonged to him, and
     that no one else had recently driven his SUV, as he is the only
     person who drives his SUV. However, Appellant denied driving
     down Summit Street on the night of the shooting. Furthermore,
     Appellant told the police there was no one else with him in his SUV
     on the night of the shooting.

     A .38 caliber H&R double-action revolver was found on the street
     outside Appellant’s SUV. A second Smith and Wesson double-
     action revolver was recovered inside Appellant’s SUV. Both of
     these guns had 5 spent rounds within the chambers.1

           1 Two additional firearms were recovered; a .22 caliber
           semi-automatic pistol was found near 227/231
           Goodrich Street and a .22 caliber pistol was found at
           2912 Myrtle Street. Two live .22 caliber rounds as
           well as .22 caliber shell casings were also found
           behind 230 West 29th Street (the party house). This
           evidence was tested and used in a separate trial
           involving the shooting death of Elijah Jackson behind
           the party house.

     Notable amounts of gunpowder residue were found on the
     headliner of Appellant’s SUV.

                                    -2-
J-A18002-19



       In addition to the death of Shakur Franklin, Jaylin Lee sustained a
       life threatening gunshot wound to the abdomen; Simeal Wofford
       sustained a through-and-through gunshot wound to his left thigh;
       Quaylin McClendon was shot in the ankle; and Shaquan Evans
       sustained 30 to 40 pellet wounds to his leg.

Trial Court Opinion, 8/27/18, at 1-3 (citations omitted).

       The Commonwealth charged Appellant with criminal homicide, criminal

conspiracy to commit murder, possession of instruments of a crime, person

not to possess, carrying a firearm without a license, and two counts each of

aggravated assault and recklessly endangering another person.         The case

proceeded to trial, and the jury convicted Appellant of all of the charges,

except person not to possess.1          On March 20, 2018, the court sentenced

Appellant to serve an aggregate sentence of life without the possibility of

parole plus nineteen years and seven months to thirty-nine years and two

months of incarceration.

       On April 2, 2018, Appellant filed a post-sentence motion challenging his

co-defendant’s admission of motive evidence regarding a retaliatory shooting

and gang activity, arguing that all of his convictions were against the weight

of the evidence, and asserting that the court abused its discretion in denying

Appellant’s pre-trial motion to disqualify the jury venire due to the low number

of minorities present.      The trial court ordered the Commonwealth to file a

written response, which it did on April 23, 2018. On April 24, 2018, the trial

court denied Appellant’s post-sentence motion.
____________________________________________


1The firearms charge was severed prior to trial and later nolle prossed by the
Commonwealth.

                                           -3-
J-A18002-19



      Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. In his concise

statement, Appellant challenged the sufficiency of the evidence to support his

convictions, and asserted that the trial court abused its discretion denying

Appellant’s motion to sever his trial from co-defendant Mitchell’s, allowing co-

defendant Mitchell to present motive evidence regarding a retaliatory shooting

and gang activity, and denying Appellant’s motion to disqualify the entire jury

panel for violation of his sixth amendment rights. The trial court thereafter

authored its Rule 1925(a) opinion.

      Appellant presents the following issues for our review:

      I. Whether or not the Commonwealth presented sufficient
      evidence to prove the Appellant’s guilt beyond a reasonable doubt
      as to the convictions of murder in the first degree, criminal
      conspiracy to commit murder in the first degree, aggravated
      assault regarding Shakur Franklin, and possession of instruments
      of crime regarding the incident that occurred on July 24, 2015?

      II. Whether or not the Commonwealth presented sufficient
      evidence to prove the Appellant’s guilt beyond a reasonable doubt
      as to the charges of aggravated assault for victims, Quaylin
      McClendon, Shaquan Evans, Simeal Wofford, and Jaylin Lee
      regarding the incident that occurred on July 24, 2015?

      III. Whether or not the trial court erred and abused its discretion
      in allowing the Commonwealth to refresh witness, Jaylen Lee’s
      memory when the witness never testified he did not remember
      and/or the Commonwealth failed to show that the [witness’s]
      present memory was inadequate?

Appellant’s brief at 3.




                                     -4-
J-A18002-19


        Appellant’s first two claims challenge the sufficiency of the evidence to

support his convictions. Our standard of review when considering a challenge

to the sufficiency of the evidence is:

        [w]hether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying the above test, we may not weigh
        the evidence and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak and
        inconclusive that as a matter of law no probability of fact may be
        drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa.Super. 2017)

(citations and quotation marks omitted).

        Upon a review of the certified record, the parties’ briefs, and the relevant

law, the trial court’s well-reasoned opinion properly describes how the

evidence was sufficient to support the verdict.           Accordingly, we affirm

Appellant’s judgment of sentence as to the first two claims on the basis of the

opinion that the Honorable William R. Cunningham entered on August 27,

2018.     See Trial Court Opinion, 8/27/18, at 5-25 (discussing Appellant’s

fourteen challenges to the sufficiency of the evidence in detail and explaining




                                         -5-
J-A18002-19


that the Commonwealth presented overwhelming evidence of Appellant’s guilt

as to each element of every crime charged).

       In his third claim, Appellant argues that the trial court erred when it

allowed the Commonwealth to refresh victim Jaylen Lee’s memory by reading

sections of a prior statement into the record and asking Lee if that was correct,

without first eliciting testimony from Lee that his memory was in need of

refreshment.     Appellant’s brief at 29.        However, before we can reach the

merits of Appellant’s claim, we must first determine if it is properly before us.

       Generally, issues not raised in a Rule 1925(b) statement will be deemed

waived for review.       Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa.

2005) (quoting Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1988)). A

review of Appellant’s Rule 1925(b) statement reveals that he did not include

this issue in his filing.     See Concise Statement, 6/4/18.       Therefore, it is

waived.2

       Judgment of sentence affirmed.



____________________________________________


2 Even if Appellant had included this claim in his Rule 1925(b) statement he
would not be entitled to relief.          While Appellant’s trial counsel did
contemporaneously object to the Commonwealth’s decision to show the victim
a prior recorded statement without first asking if it would refresh his
recollection, counsel did not object to the particular line of questioning
Appellant attacks here. Appellant challenges the Commonwealth’s decision to
read portions of the transcript into the record, which occurred after this initial
objection. Trial counsel did not object to this subsequent separate dialogue.
Therefore, this issue was not properly preserved trial. See Commonwealth
v. Sanchez, 36 A.3d 24, 42 (Pa. 2011) (discussing issue preservation and
explaining the reasons behind the contemporaneous objection requirement).

                                           -6-
J-A18002-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2019




                          -7-